           Case 1:19-cv-06242-JMF Document 65 Filed 11/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
RAVI KALIA,

                                   Plaintiff,
                 -against-                                              19 CIVIL 6242 (JMF)

                                                                           JUDGMENT
CITY UNIVERSITY OF NEW YORK, et al.,

                                    Defendants.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated November 23, 2020, the Court GRANTS Defendants’

motion and dismisses all of Kalia’s claims, albeit without prejudice to refiling the state- and local-law

claims in state court. Additionally, the Court declines to grant Kalia leave to amend sua sponte.

Although leave to amend a pleading should be freely given “when justice so requires,” Fed. R. Civ. P.

15(a)(2), “it is within the sound discretion of the district court to grant or deny leave to amend,”

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 200 (2d Cir. 2007). The Court has already granted

Kalia leave to amend, see ECF No. 29, and he now neither seeks leave to amend nor suggests that he

possesses additional facts that could cure the defects in his dismissed claims, see, e.g., Cuoco v.

Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000); Fischman v. Mitsubishi Chem. Holdings Am., Inc., No.

18-CV-8188 (JMF), 2019 WL 3034866, at *7 (S.D.N.Y. July 11, 2019) (declining to grant leave to

amend as to certain claims in the absence of any suggestion that additional facts could remedy defects

in the plaintiff’s pleading). Furthermore, Kalia was on notice of Defendants’ arguments when he filed

the Complaint in response to Defendants’ original motion to dismiss, and he was expressly warned that

he would “not be given any further opportunity” to amend the Complaint. See ECF No. 29, at 1. In

light of these circumstances, the Court will not sua sponte grant leave to amend. See, e.g., Overby v.

Fabian, No. 17-CV-3377 (CS), 2018 WL 3364392, at *14 (S.D.N.Y. July 10, 2018) (“Plaintiff’s failure
           Case 1:19-cv-06242-JMF Document 65 Filed 11/23/20 Page 2 of 2




to fix deficiencies in his previous pleading, after being provided ample notice of them, is alone

sufficient ground to deny leave to amend sua sponte.”); see also Nat’l Credit Union Admin. Bd. v. U.S.

Bank Nat’l Ass’n, 898 F.3d 243, 257-58 (2d Cir. 2018) (“When a plaintiff was aware of the deficiencies

in his complaint when he first amended, he clearly has no right to a second amendment even if the

proposed second amended complaint in fact cures the defects of the first.” (alteration and internal

quotation marks omitted ; Judgment is entered in favor of Defendants; accordingly, this case is

closed.

Dated: New York, New York
          November 23, 2020


                                                                 RUBY J. KRAJICK
                                                              _________________________
                                                                    Clerk of Court
                                                       BY:
                                                              _________________________
                                                                    Deputy Clerk
